UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1291



MARTIN ROB CAGAN,

                                                Plaintiff - Appellant,

          and


AMERICA’S FAVORITE BAGEL, INCORPORATED,

                                                             Plaintiff,

          versus


POPEYE’S OF MARYLAND, INCORPORATED; CMI MAN-
AGEMENT COMPANY; FRANK DIMICK; JOSEPH SEVALL;
AMERICA’S FAVORITE CHICKEN COMPANY,

                                               Defendants - Appellees,

          and


THE AMERICAN BAGEL COMPANY, d/b/a Chesapeake
Bagel Bakery, d/b/a David Lavine,

                                                    Party in Interest.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-96-2813-JFM)


Submitted:   August 13, 1998                 Decided:   August 31, 1998
Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin Rob Cagan, Appellant Pro Se. Allan Pike Hillman, NEUBERGER,
QUINN, GIELEN, RUBIN & GIBBER, P.A., Baltimore, Maryland; Jay Ira
Morstein, PIPER & MARBURY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s orders granting De-

fendants’ motion for summary judgment on Appellants’ complaint

alleging trademark infringement, trade dress infringement, breach

of contract, conversion, and unjust enrichment. We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Cagan v. Popeye’s of Maryland, Inc., No. CA-96-2813-JFM (D.

Md. Oct. 21, 1997; Jan. 28, 1998). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                          AFFIRMED



                                2